Name: Council Regulation (EEC) No 1365/80 of 5 June 1980 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|31980R1365Council Regulation (EEC) No 1365/80 of 5 June 1980 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds Official Journal L 140 , 05/06/1980 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 12 P. 0038 Greek special edition: Chapter 03 Volume 28 P. 0213 Swedish special edition: Chapter 3 Volume 12 P. 0038 Spanish special edition: Chapter 03 Volume 18 P. 0126 Portuguese special edition Chapter 03 Volume 18 P. 0126 COUNCIL REGULATION (EEC) No 1365/80 of 5 June 1980 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (1), as last amended by Regulation (EEC) No 1270/79 (2), and in particular Article 13 (2) thereof, Having regard to the proposal from the Commission, Whereas the objectives of Regulation (EEC) No 1078/77 in respect of the reduction of dairy herds have not yet been achieved ; whereas it appears appropriate to extend the system of non-marketing premiums until 15 September 1980 and the conversion premium system until the end of the 1980/81 milk year; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1390/80 (3), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1078/77 is amended as follows: 1. The second sentence in Article 9 is hereby replaced by the following text: "The measure provided for in this Regulation shall be applied until: (a) 15 September 1980 as regards the non-marketing premium, and (b) the end of the 1980/81 milk year as regards the conversion premium." 2. In Article 13 (1) the date "31 January 1980" is replaced by "31 January 1981". 3. In Article 13 (2), the words "system of premiums" are replaced by "system of conversion premiums". Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1980. For the Council The President G. MARCORA (1)OJ No L 131, 26.5.1977, p. 1. (2)OJ No L 161, 29.6.1979, p. 10. (3)OJ No L 136, 1.6.1980, p. 1.